DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “converting booking information for a flight into a top-down format; determining, in an iterative fashion, an unobscured demand for a current fare class using an expectation maximization algorithm and the booking information, in response to the current fare class being obscured; and repeating the determining for each parent fare class until the unobscured demand for a highest fare class is obtained”.
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method to determine a demand for a fare class which is a mental process and certain method of organizing human activity. That is, the method allows for the process to be done in a human mind with the help of pen and paper and also a fundamental economic practice.  
This judicial exception is not integrated into a practical application. In particular, the claim recites the processor as an additional limitation. The processor is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element, alone or in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. Therefore, alone or in combination, the additional element does not integrate the abstract idea into a practical application or provide significantly more limitation. 
Dependent claims 2-10 and 13-19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 11-12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the unconstraining module is recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment) or providing significantly more limitations. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an unobscured booking table comprising the unobscured demand for the flight; identifying constrained fare classes; and converting the unobscured demand for each of the constrained fare classes to unconstrained demand information based on statistical information about a cohort of flights containing the flight.”.
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method to determine a demand for a fare class which is a mental process and certain method of organizing human activity. That is, the method allows for the process to be done in a human mind with the help of pen and paper and also a fundamental economic practice.  
This judicial exception is not integrated into a practical application. In particular, the claim recites the processor as an additional limitation. The processor is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element, alone or in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. Therefore, alone or in combination, the additional element does not integrate the abstract idea into a practical application or provide significantly more limitation. 
Novelty and Non-obviousness
No prior art has been applied to claims 1-20 because Examiner is unaware of any prior art, alone or in combination, that discloses the limitation of the independent claims.
The closest non-applied prior art is Guillard (US 2016/0210564). It is directed towards travel inventory demand modeling. It discloses unconstraining a booking tree model to generate a demand model. However, it does not disclose the limitations of the independent claims. 
The closest non-applied prior art is Peter Paul Belobaba, “Air Travel Demand and Airline Seat Inventory Management”, published by MIT in 1982, hereinafter “Belobaba”. It is directed towards air travel demand and airline seat inventory management. It discloses a demand segmentation model that is developed to help explain current airline fare structures as a well as an EMSR model developed as a decision framework. However, it does not disclose the limitations of the independent claims. 
The closest non-applied prior art is Elizabeth Louise Williamson, “Airline Network Seat Inventory control: Methodologies and Revenue Impacts”, published by MIT in 1986, hereinafter “Williamson”. It is directed towards Airline Network Seat Inventory control: Methodologies and Revenue Impacts. It discloses a combination of optimization and control techniques that are compared and evaluated on the basis of how they influence an airline’s ability to increase revenue through network control. However, it does not disclose the limitations of the independent claims. 
Relevant prior art is listed in PTO-1449. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628